Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/03/2019, 07/24/2019, 01/22/2020, 11/30/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “body contact sensor” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an exudate holding mechanism in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Claim 8 “an exudate holding mechanism.” is being interpreted as interchangeable term with “an open cell foam material such as polyurethane foam” in specification, page.4, para.0027. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1,2,4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adie US 10159604.

1. A method of forming one or more perforations, holes, or capillaries in a material (col.1, line 38; a method of manufacturing a wound dressing; col.9, line 35-38; The wound contact layer is perforated, for example via laser ablation process) in a non-contact manner comprising directing a focal point of a laser beam to a surface of the material and vaporizing (col.9, line 35-38; laser ablation process is equivalent to vaporizing; the wound contact layer can be perforated by laser ablation process, It would be inherent for the laser ablation has focal point to the surface of material as non-contact manner) the material at one or more locations to form one or more perforations, holes, or capillaries (fig.1A, 104; perforations) having a selected diameter (col.9, line 47; perforations formed as slits or holes having a size ranging from 0.025 mm to 1.2 mm), wherein the material is one of a hydrogel material, a hydrocolloid material, or a silicone adhesive (col.9, line 59-62; the pressure sensitive adhesive, which may be a silicone, hydrocolloid may be formed on both sides of the wound contact layer).

2. The method of claim 1, wherein the material comprises a wound care dressing or component (fig.1A, 100; wound dressing; col.8, line 40-41).

4. The method of claim 1, wherein a laser energy of the laser beam is sufficient to cauterize the material when forming the one or more perforations, holes, or capillaries such that the one or more perforations, holes, or capillaries substantially retain their laser processed shape and diameter and resist closing (fig.1A, 104; all perforations appear opening; col.9, line 41-43; the perforations 104 are through holes in the wound contact layer which enables fluid to flow through the layer. Therefore, it would be inherent for laser beam provides enough laser energy  to sufficiently ablate the silicon or hydrocolloid material to guarantee the through hole of wound contact layer is retain opening and shape and diameter).

5. A method of forming one or more perforations, holes, or capillaries in an adhesive material (col.1, line 38; a method of manufacturing a wound dressing; col.9, line 35-38; The wound contact layer is perforated, for example via laser ablation process; col.9, line 59-62; the pressure sensitive adhesive, which may be a silicone, hydrocolloid may be formed on both sides of the wound contact layer) comprising directing a focal point of a laser beam to a surface of the material and vaporizing (col.9, line 35-38; the wound contact layer can be perforated by laser ablation process is equivalent to vaporizing, It would be inherent for the laser ablation has focal point to the surface of material as non-contact manner) the adhesive material at one or more locations to form one or more perforations, holes, or capillaries (fig.1A, 104; perforations) having a selected diameter (col.9, line 47; perforations formed as slits or holes having a size ranging from 0.025 mm to 1.2 mm).

6. The method of claim 5, wherein the adhesive material is one of a hydrogel adhesive or a silicone adhesive (col.9, line 59-62; the pressure sensitive adhesive, which may be a silicone).

7. The method of claim 5, and providing a wound care dressing comprising the perforated adhesive (fig.1A, 103; col.9, line 57-59; an upper pressure sensitive adhesive layer may be provided on the upper surface (103) of the wound contact layer that contact to open cell foam 105).

8. The method of claim 7, and providing a wound care dressing comprising the perforated adhesive in contact with an exudate holding mechanism (fig.1A, cover layer (140), transmission layer (105); fig.1A, cover layer is made of polyurethane and transmission layer is open cell foam).

9. The method of claim 8, wherein the exudate holding mechanism (fig.1A, cover layer (140), transmission layer (105)) is an open cell foam material such as polyurethane foam (fig.1A, cover layer is made of polyurethane and transmission layer is open cell foam).

10. The method of claim 5, wherein a laser energy of the laser beam is sufficient to cauterize the adhesive material when forming the one or more perforations, holes, or capillaries such that the one or more perforations, holes, or capillaries substantially retain their laser processed shape and diameter and resist closing (fig.1A, 104; all perforations appear opening; col.9, line 41-43; the perforations 104 are through holes in the wound contact layer which enables fluid to flow through the layer. Therefore, it would be inherent for laser beam provides enough laser energy  to sufficiently ablate the silicon adhesive to guarantee the through hole of wound contact layer is retain opening and shape and diameter).

11. A method of cauterizing  a material with a laser beam for forming one or more perforations, holes, or capillaries in the material a non-contact manner (col.1, line 38; a method of manufacturing a wound dressing; col.9, line 35-38; the wound contact layer can be perforated by laser ablation process is equivalent to cauterizing, It would be inherent for the laser ablation has focal point to the surface of material as non-contact manner) comprising directing a focal point of a laser beam to a surface of the material and vaporizing the material at one or more locations to form one or more perforations, holes, or capillaries (col.9, line 35-38; the wound contact layer can be perforated by laser ablation process is equivalent to vaporizing; It would be inherent for the laser ablation has focal point to the surface of material as non-contact manner) having a selected diameter (col.9, line 47; perforations formed as slits or holes having a size ranging from 0.025 mm to 1.2 mm), and cauterizing a perimeter of the one or more perforations, holes, or capillaries so that the one or more perforations, holes, or capillaries retains its shape and diameter (fig.1A, 104; all perforations appear opening; col.9, line 41-43; the perforations 104 are through holes in the wound contact layer which enables fluid to flow through the layer. Therefore, it would be inherent for laser beam provides enough laser energy  to sufficiently ablate the perimeter of silicon or hydrocolloid material to guarantee the through hole of wound contact layer is retain shape and diameter), wherein the material is one of a hydrogel material, a hydrocolloid material, or a silicone adhesive (col.9, line 59-62; the pressure sensitive adhesive, which may be a silicone, hydrocolloid may be formed on both sides of the wound contact layer).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adie US 10159604 in view of Gonopolskiy US 20100292546.

Adie teaches the invention as discussed above, but is silent on body contact sensor.

Gonopolskiy teaches:
3. The method of claim 1, wherein the material comprises a body contact sensor (fig.1; 105; skin sensor pad). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Adie by using skin sensor pad include silicon adhesive with holes as taught by Gonopolskiy in order to allowing gas permeation from the patient's skin to the bottom layer (page.1,para.0013). The breathable silicone adhesive allows a minimum amount of air to flow between the bottom layer  and the top layer, thereby it will not significantly inhibit the diffusion of air and moisture from the patient's skin (page.1, para.0011). 	

Claim 12,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adie US 10159604 in view of Woodroof US 20090230592.

Adie teaches the invention as discussed above, but is silent on wavelength rage(claim 12,14), diameter(claim 14).

Woodroof teaches:
12. The method of claim 11 wherein the laser beam has a wavelength in the range of about 5 micron to about 10 micron or greater (page.4, para.0074).

14. The method of claim 11 wherein the laser beam has a wavelength selected from one of about 10.6 micron, about 10.2 micron, and about 9.36 micron (page.4,para.0074) and the perforations, holes, or capillaries produces have a diameter of about 85 micron or greater (page.4, para.0071).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Adie by using wavelength as taught by Woodroof in order to cauterizing perforations with longer laser wavelength for larger diameter of perforations, thereby it satisfied any requirement of manufacture process.  	

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adie et. US 10159604 in view of Washko US 20140352358 in further view of Ide US 10278286.

Adie teaches the invention as discussed above, but is silent on wavelength range.

Washko teaches: 
13. The method of claim 11 wherein the laser beam has a wavelength set to about 5 micron (page.3, para.0038; the wavelength of laser is 5 microns).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Adie by using 5 micron wavelength as taught by Washko in order to choosing different type of laser for perforations. Laser with short wavelength providing smaller size of opening, thereby satisfying requirement of manufacture process.   

Adie in view of Washko teaches the invention as discussed above, but is not specific with diameter of holes.

Ide teaches:
the perforations, holes, or capillaries produces have a diameter of about 85 micron or less (fig.3(a); W; col.8,line 36; size W of through hole: 0.08 mm (80 microns)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Adie in view of Washko by forming hole less than 85 micron as taught by Ide in order to forming smaller size of opening. The smaller opening can be used for any size of articles, in particular small size articles, such as bandage, wound dressing or sensor, thereby satisfying any requirement of market.   
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10953127, US 10918296, US 8507081, US 5658331, US 5014723, US 5916462
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761